Citation Nr: 0816661	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-27 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hemopneumothorax, residuals of a missile wound to left 
anterior chest.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for coronary artery 
disease, claimed as a heart blockage.

4.  Whether new and material evidence has been received to 
reopen a claim for post-traumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to 
reopen a claim for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2004.  Although the veteran initially requested a 
Board hearing, he subsequently withdrew this request in 
writing.  

The issues involving an increased rating and new and material 
evidence are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Coronary artery disease was first shown more than one 
year after service, and is not related to any events in 
service, including a chest wound, or to residuals of the 
chest wound.

2.  The veteran currently has tinnitus which began in 
service.  


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by active military service; service incurrence may not be 
presumed; and coronary artery disease was not caused or 
aggravated by service-connected chest wound residuals.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Sup. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Coronary Artery Disease

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in December 2003, prior to the initial 
adjudication of his claim, the RO notified the veteran of the 
information necessary to substantiate the claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was told that the evidence must 
show a relationship between his current disability and an 
injury, disease or event in military service.  Although he 
was not explicitly told to provide any relevant evidence in 
his possession, he was informed of the specific types of 
evidence he could submit that would be pertinent to his 
claim, he was told to provide any medical reports in his 
possession, and he was informed that it was still his 
responsibility to support the claim with appropriate 
evidence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  In March 2006, he was provided 
with information regarding ratings and effective dates, as to 
all claims on appeal.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Although this was not sent until after the 
statement of the case had been sent, and there was no 
subsequent readjudication, no evidence or allegations 
pertaining to that issue were received or identified after 
the letter.  Therefore, it was not necessary to readjudicate 
the claim, and any error in the failure to do so was harmless 
error.  Thus, the duty to notify has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  Service medical records have been obtained, as 
have post-service records showing coronary artery disease.  
He underwent a VA examination in July 2004, and the examiner 
did not indicate that the two cardiac catheterizations 
mentioned by the veteran were needed for his opinion.  The 
veteran has not identified any other potentially relevant 
records.  The SSA records requested in the remand, below, are 
not needed for the service connection issue, as they would 
not show a nexus between service and later developing 
coronary artery disease.  
 
Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  Service connection may also be 
granted for a disability which is caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310.  Generally, 
to establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury, or the service-connected 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service medical records show that in December 1968, the 
veteran was hospitalized after having sustained a severe 
chest injury when a gun pod or gas chamber exploded.  He was 
initially in serious condition from his sucking chest wound.  
He underwent debridement, and a thoracotomy was done through 
the gaping incision which had been made by a missile fragment 
of shrapnel.  There was no evidence of pericardial injury or 
cardiac injury although the cut did enter the mediastinum.  
His post-operative course was remarkably smooth.  Several 
days after the operation, an electrocardiogram was normal.  
About ten days later, a subcutaneous hematoma of the chest 
wall near the left end of the laceration was opened and 
drained with removal of a clot, which was felt to be 
superficial.  The evidence shows he remained hospitalized for 
seven weeks, and then was on convalescent leave for six more 
months, after which time he was returned to full duty.  

On a VA examination in March 1972, the veteran complained of 
chest pains.  However, the examination disclosed normal heart 
tones with no murmur or apparent cardiomegaly.  An 
electrocardiogram was normal, as was a chest X-ray.  In March 
1988, an evaluation at a VA facility elicited the history 
that the veteran had been worked up for chest pain in 1972, 
and had been told that he did not have any cardiac problems-
that his problems were all musculoskeletal.  

VA treatment records dated from 2003 to 2004 show a diagnosis 
of coronary artery disease.  In July 2004, he underwent a VA 
examination, and the examiner concluded that the injury to 
the left anterior thorax, scar, and hemothorax and 
pneumothorax were not related to his coronary artery disease.  

While the veteran believes that his coronary artery disease 
is due to his in-service chest wound, there is no medical 
evidence in support of that contention.  As a layman, he is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
The only medical evidence addressing whether the coronary 
artery disease was related to the chest injury in service, or 
residuals thereof, is the July 2004 VA examination report 
concluded that it was not, and neither the Board nor the 
veteran possesses the necessary medical expertise to 
challenge the results of this medical evidence.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992) (a layman is not 
competent to offer a diagnosis or medical opinion); Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  Thus, since 
coronary artery disease was first shown several years after 
service, and the only medical opinion addressing the issue 
found that there was no nexus to service, or to the service-
connected disabilities, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt does not apply, 
and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  Service Connection for Tinnitus

In view of the favorable outcome as to this issue, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007)) need not be discussed.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records do not show tinnitus in service.  The 
service medical records do show that in December 1968, the 
veteran sustained a chest injury when a gun pod or compressed 
gas chamber exploded, and shrapnel struck the veteran.  
Service department records show that his occupational 
specialty during service was Aviation Ordnanceman.  

On a VA examination in February 2004, the veteran stated that 
he had tinnitus immediately after the explosion in 1968, and 
that it was present for quite a while afterwards.  The 
veteran also reported military noise exposure from firing 
weapons and from jet aircraft noise from the flight deck of a 
aircraft carrier.  He reported post-service noise 
occupational exposure from presses, where he was required to 
wear earplugs.  The examiner noted that the most likely 
etiology of the tinnitus was noise exposure.  

In July 2004, another VA examination was conducted.  The 
examiner concluded that it was less than likely that the 
hazardous military noise exposure contributed to the current 
tinnitus, noting that the veteran had a subsequent history of 
occupational noise exposure, and that no complaint of 
tinnitus was noted in the service medical records.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, equal weight is not accorded to each piece 
of evidence contained in the record; every item of evidence 
does not have the same probative value.  The Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  

In analyzing the probative value to be assigned to the VA 
opinions, both examinations conclude that tinnitus is due to 
noise exposure.  The February 2004 examination did not 
identify the specific noise exposure, while the July 2004 
opinion was based on an indication of post-service noise 
exposure, as well as on an absence of any notation in the 
service medical records of tinnitus.  No specific medical 
reasons were advanced to support the conclusion that post-
service noise exposure caused the tinnitus.  The fact that 
the service medical records do not contain any mention of 
tinnitus is a factual matter subject to lay observation.  The 
evidence of noise exposure that the veteran had both during 
and after service is based on the veteran's statements, and 
the documented explosion in service.  Since the examiner did 
not give any medical reason for assigning more weight to the 
veteran's history of post-service noise exposure than to the 
in-service noise exposure, the only part of the 2004 VA 
examination opinions which requires medical expertise is the 
conclusion that the tinnitus was due to noise exposure.  

The veteran states that he did not make any complaints at 
separation, because he was anxious to get out of the 
military; the Board finds this credible.  At the time of the 
February 2004 examination, the veteran said that he was 
required to wear ear protection on his current job.  The 
military records confirm that he was assigned to an aircraft 
carrier, and that his specialty was aviation ordnanceman.  
Moreover, the explosion in 1968 may be accepted as 
documentation of in-service acoustic trauma.  The service 
department evidence shows that the vessels to which the 
veteran was assigned were in hostile fire zones at various 
times during the veteran's active service during the Vietnam 
era.  Under these circumstances, it is the Board's conclusion 
that a young person who is on board a ship, particularly when 
in hostile waters, would be more likely to omit wearing ear 
protection than when he was older and likely to be more 
cautious about health and safety matters, as well as engaged 
in a relatively safe civilian occupation.  

Weighed against this evidence must be the lapse of many years 
between the appellant's separation from service and the first 
contemporaneous evidence of tinnitus, which is evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  However, tinnitus is a condition which may 
be perceived as an annoyance, rather than a medical condition 
for which treatment is sought, and can be first brought to 
medical attention when specifically asked about symptoms, in 
connection with evaluation of another condition.  Indeed, in 
this case, the medical evidence of record indicates it was 
first mentioned in connection with an audiology examination 
of the veteran's hearing.  

Thus, for the above reasons, in particular, the veteran's 
credible statements, the service department records showing 
noise exposure in service, the nature of the veteran's 
tinnitus as a subjective condition subject to lay 
observation, and the VA opinions in 2004, both of which 
concluded that noise exposure was the most likely cause of 
the veteran's tinnitus, there is sufficient evidence in the 
veteran's favor to place the evidence in equipoise.  Thus, 
with the application of the benefit-of-the-doubt rule, 
service connection for tinnitus is warranted.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Service connection for coronary artery disease is denied.

Service connection for tinnitus is granted.


REMAND

First, Social Security Administration (SSA) records 
pertaining to the veteran were requested from SSA by the RO 
in June 2006; although containing the veteran's name, the 
request mistakenly provided the date of birth and Social 
Security Number of the veteran's wife, instead of the 
veteran.  The SSA sent the records pertaining to her claim, 
and not the veteran's.  According to a VA Vocational 
Rehabilitation evaluation in July 1986, the veteran had been 
turned down by SSA, apparently fairly recently, and the 
medical evidence relied upon in that earlier decision may 
prove useful in establishing the veteran's service connection 
claims, in particular with respect to establishing continuity 
of symptomatology.  The recent SSA decision, apparently dated 
in, or effective in, May 2005 may provide information as to 
his chest wound residuals.  Thus, the records of the 
veteran's SSA claims must be obtained.  

In addition, in evaluating the veteran's claim for a 
compensable rating for hemopneumothorax, residuals of missile 
wound to left anterior chest, the RO only considered the 
rating criteria for restrictive lung disease, under 38 C.F.R. 
§ 4.97, diagnostic code 6843.  However, that rating code also 
provides that, alternatively or separately (depending on the 
muscle groups involved), the primary disorder may be rated.  
In this case, according to the VA examination in February 
2004, the veteran sustained an injury to the abductor muscles 
of the bilateral chest wall.  Thus, the RO must consider 
whether a compensable rating is warranted under the criteria 
pertaining to muscle injuries.  In this regard, in assigning 
a rating to a muscle injury disability, not only current 
findings, but the type of injury, and history and complaint 
must be considered.  38 C.F.R. § 4.56 (2007).  In reviewing 
the original hospital records, reference is made to a 
"severe" chest injury, due to an explosion that occurred 
while he was in the exercise of his duties (he was an 
aviation ordnanceman).  The treatment included complete 
debridement of the wound, which is a criterion specified for 
a moderately severe injury, but not contemplated for a 
moderate injury.  38 C.F.R. § 4.56(d)(2), (3).  

Moreover, while the 2004 examination report stated that there 
was no loss of muscle function, the examination also found 
slight loss of tissue in the wound area, beneath the scar, as 
well as some adhesion at the distal end of the scar, 
involving the abductor muscles.  He also complained of 
numbness, tingling, cramping, and pain in the chest wall 
muscles.  Under these circumstances, the veteran should be 
afforded an examination of the muscles, and the rating action 
should consider whether a compensable rating is warranted 
under the criteria pertaining to muscle injuries.  In 
addition, an updated pulmonary examination should be 
conducted, to ensure that any rating assigned represents the 
maximum rating warranted by his symptomatology.

With respect to the issues of whether new and material 
evidence to reopen the claim for service connection for PTSD 
and a back disability has been received, there are additional 
notice requirements that must be met in a case involving a 
prior finally denied claim, and which were not satisfied in 
this case.  Specifically, the notice must explain what type 
of evidence would constitute "new" and "material" 
evidence, generally in the context of examining the bases for 
the denial in the prior decision, describes what evidence 
would be necessary to substantiate that element or elements 
that were found insufficient in the previous denial.  See 
Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  

The December 2003 notice letter did not refer to the new and 
material evidence requirement at all, and, as to PTSD, told 
the veteran to submit evidence of a stressor.  However, the 
veteran already has a stressor-his traumatic chest wound 
injury sustained in an explosion-which is amply documented, 
and he has not mentioned any other.  Moreover, the claim was 
previously denied by the Board in August 1992 on the basis 
that PTSD was not shown.  The rating decision currently on 
appeal states that the claim was denied because the evidence 
does not show PTSD, but did not advise the veteran of the 
evidence needed to supply the missing element or elements.  
Nevertheless, in February 2006, the veteran stated that he 
had been treated beginning in January 2006 at the Marion VA 
Medical Center (VAMC) for PTSD.  Since such evidence would 
relate directly to an element not present in the prior 
decision, these identified treatment records must be 
obtained.  See 38 C.F.R. §§ 3.159(c), 3.156.  

In addition, with respect to the back claim, service 
connection for a back disability was previously denied by the 
Board in September 1987, on the bases that a back condition 
was not shown in service, and there was no medical nexus 
between a back condition shown at that time and service.  He 
must be informed that to reopen the claim, at least one of 
those elements must be shown, and there must be a reasonable 
possibility of substantiating the claim.  See Kent; 38 C.F.R. 
§ 3.156.  Although there was medical evidence of record dated 
in November 1971 showing that the veteran had lumbosacral 
strain, which he related to service, a VA examination in 
March 1972 did not show any back abnormalities.  According to 
a detailed history obtained on a March 1988 VA treatment 
record, the veteran had been admitted to Good Samaritan 
Hospital in Mount Vernon, Illinois, in 1979 for low back 
pain, at which time he underwent a lumbar laminectomy for 
herniated discs.  In addition, in 1986, the veteran 
identified three doctors who treated his back in the 1970's 
and 1980's.  He should be asked to submit these records, or 
authorize the VA to obtain them, if they are still available.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter informing 
him that new and material evidence is 
needed to reopen the previously denied 
claims for service connection for a back 
disorder and PTSD.  This should include 
the information that service connection 
for a back condition was denied by the 
Board in September 1987, on the bases that 
a back condition was not shown in service, 
and there was no medical nexus between a 
back condition shown at that time and 
service.  Explain that to reopen the 
claim, at least one of those elements must 
be shown.  Tell him that service 
connection for PTSD was denied by the 
Board in August 1992 on the basis that the 
veteran did not have PTSD.  Explain that 
to reopen the claim, elements involving 
current diagnosis or nexus to service must 
be shown.  In addition, notify him of the 
limited duty to assist applicable to new 
and material evidence claims, i.e., that 
an examination need not be provided unless 
new and material evidence is received.  

2.  Obtain mental health evaluation and 
treatment records for PTSD from the Marion 
VAMC dated from January 2006 to the 
present.  

3.  Obtain the veteran's SSA records, 
pertaining to a claim received and decided 
by July 1986, as well as to the claim 
granted in or effective in May 2005.  
(Records were previously requested under 
his wife's Social Security number.)   

4.  Ask the veteran to provide to VA, or 
to authorize VA to obtain, records of 
treatment for a back disability he earlier 
identified.  In order to refresh his 
memory, tell him that these records 
consist of hospitalization in Good 
Samaritan Hospital in Mount Vernon, 
Illinois, in 1979 for lumbar laminectomy, 
as well as treatment by three physicians 
for his back disorder, identified in 
August 1986.  Either provide a copy of the 
August 1986 statement to the veteran, or 
provide the names and addresses listed on 
that statement, as well as authorization 
forms.  

5.  Schedule the veteran for a VA 
examination of his chest muscles, to 
determine the extent, if any, of any 
muscle injury resulting from his traumatic 
chest wound. The claims folder, and a copy 
of this REMAND, must be made available to 
the examiner for review prior to the 
examination.  All necessary tests and 
studies should be accomplished, and 
clinical findings should be reported in 
detail.  The examiner should review the 
service medical records as to the type of 
initial injury, and report on the 
following:

*  Identify each specific muscle group 
injured by the explosive wound to the 
chest, and comment upon the nature, 
extent, and current degree of impairment 
manifested by such muscle damage.  The 
examiner should refer to the veteran's 
service medical records for 
contemporaneous treatment records 
concerning the injuries, in particular, 
the hospital discharge summary dated in 
December 1968, which is incorporated in 
the body of the claims file.  

*  Comment concerning the presence (and 
severity) or absence of the cardinal signs 
and symptoms of muscle disability, i.e., 
loss of power, weakness, lowered threshold 
of fatigue, fatigue pain, impairment of 
coordination, and uncertainty of movement.  

*  Assess the functional loss, if any, 
resulting from the chest wound, including 
the objective evidence of pain or 
functional loss due to pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare- ups.  If this is not 
feasible, the examiner should so state. 

All examination findings, along with a 
rationale for the conclusions reached, 
should be set forth in detail.  

6.  Schedule the veteran for a pulmonary 
examination, to determine the extent, if 
any, that the veteran suffers from 
pulmonary impairment due to his service-
connected hemopneumothorax, residuals of 
missile wound to left anterior chest.  The 
claims folder, and a copy of this REMAND, 
must be made available to the examiner for 
review prior to the examination.  All 
necessary tests, including pulmonary 
function tests, should be accomplished, 
and it should be determined whether the 
veteran has pain or discomfort on 
exertion, scattered rales with some 
limitation of excursion of the diaphragm, 
or limitation of lower chest expansion.  

7.  Then, readjudicate the claims on 
appeal.  As to the claim for an increased 
rating for hemopneumothorax, residuals of 
missile wound to left anterior chest, 
determine whether there is muscle injury 
warranting a compensable rating, with 
reference to the original injury, as well 
as whether an alternative or separate 
rating is warranted based on respiratory 
impairment.  

As to the applications to reopen 
previously denied claims for service 
connection for PTSD and a back disability, 
if either claim is reopened, consider 
whether an examination is appropriate.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case, which includes 
citation to any applicable diagnostic 
codes not previously provided, and given 
an opportunity to respond before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


